United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3557
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Ricardo Fonseca,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 27, 2006
                                 Filed: August 1, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a written plea agreement, Ricardo Fonseca pleaded guilty to
possessing 500 grams or more of methamphetamine mixture with intent to distribute,
in violation of 21 U.S.C. § 841(a)(1). The district court1 sentenced him to 108 months
in prison and 5 years of supervised release. On appeal, he argues that the court should
have allowed him to withdraw his guilty plea or should have compelled the
government to file a downward departure motion based on substantial assistance
because the government’s decision not to do so was irrational and made in bad faith.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We conclude that Fonseca knowingly and voluntarily waived both of these
claims in his plea agreement. See United States v. Olano, 507 U.S. 725, 733-34
(1993) (defining waiver and holding that waiver precludes appellate review even for
plain error); United States v. Stricklin, 342 F.3d 849, 850 (8th Cir. 2003) (per curiam)
(enforcing defendant’s waiver of his right to withdraw his guilty plea).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-